Case 2:20-cv-00084-JRG-RSP Document 84 Filed 06/23/20 Page 1 of 1 PageID #: 2892




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  SUPERCELL OY,                                      §
                                                     §
                  Plaintiff,                         §
                                                     §
  v.                                                 §        Case No. 2:20-cv-00084-JRG-RSP
                                                     §
  GREE, INC,                                         §
                                                     §
                  Defendant.                         §

                                               ORDER

         Before the Court is Plaintiff Supercell Oy’s (“Supercell”) Notice of Voluntary Dismissal
       .
  (the “Notice”). (Dkt. No. 83.) I n          view       of     the   Notice,   which    the   Court

  ACCEPTS AND ACKNOWLEDGES, and pursuant to Federal Rule of

  C i v i l P r o c e d u r e 4 1 ( a ) ( 1 ) ( A ) ( i ) , all claims and causes of action asserted by

  Supercell in the above-captioned action are DISMISSED WITHOUT PREJUDICE. All

  pending requests for relief not expressly granted herein are DENIED AS MOOT.

         The Clerk of Court is directed to CLOSE the above-captioned case.

          So ORDERED and SIGNED this 22nd day of June, 2020.




                                                                 ____________________________________
                                                                 RODNEY GILSTRAP
                                                                 UNITED STATES DISTRICT JUDGE
